In re McCormick, Roosevelt; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of St. Charles, 29th Judicial District Court, Div. “C”, No. 78-264.
Granted. This case is remanded to the district court for correction of relator’s sentence of 33 years at hard labor, the mandatory minimum penalty that any court could impose on a multiple offender convicted of armed robbery and sentenced under R.S. 15:529.1, to reflect that the sentence will run without benefit of parole. See State ex rel. Davis v. Waldron, 605 So.2d 1109 (La.1992).
MARCUS, J., not on panel.